Citation Nr: 1445858	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-17 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ear hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hearing loss in both ears due to noise exposure during service, to include working in proximity to the flight line and near a General Dynamic plant.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as sensorineural hearing loss) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran has left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 4.85(a).  Although his military occupational specialty was an administrative specialist, the Veteran also reported in-service noise exposure, as reflected in his hearing testimony.  He indicated he would guard the flight line and that he worked by a plant.  Therefore, the remaining issue to be resolved in this case is whether the Veteran's current left ear hearing loss is due to any in-service noise exposure.

In this regard, a November 2011 examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was due to military noise exposure because the Veteran had normal bilateral hearing at discharge with no significant shift in thresholds from induction to discharge.  Because this opinion did not address delayed-onset hearing loss, an addendum opinion was requested.  The examiner referred to findings of the Institute of Medicine that indicated that delayed-onset hearing loss is extremely unlikely based on laboratory studies in humans and animals.

The Veteran also provided a private audiogram, dated February 2014.  Although the audiologist did not have the Veteran's claims folder, a review of the treatment note reflects that the examiner accurately summarized the Veteran's reported noise exposure as well as the history of his hearing loss.  Specifically, the examiner noted the Veteran's normal hearing upon discharge and the Veteran's denial of any acoustic trauma.  The examiner concluded that the Veteran's hearing loss is "directly related" to military exposure to airplane noise based on the Veteran's history, age, and lack of any other intervening factors.  

The Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, to include findings against delayed-onset hearing loss.  However, the Veteran has repeatedly described his hearing loss as a gradual decline in hearing acuity.  In this regard, the Board notes that the Veteran is competent to report on in-service noise exposure, his current symptoms, and the history of those symptoms.  Moreover, the record includes a positive nexus opinion from a private audiologist.  The private audiogram, unlike the VA examination, provided a rationale that considered both the Veteran's in-service hearing acuity as well as post-service symptoms.  Indeed, the evidence shows the Veteran was not exposed to occupational or recreational noise exposure post-service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Finally, in light of the Board's favorable decision to either grant the Veteran's claim or remand it, consideration of compliance with the VCAA is not necessary as the Veteran cannot be prejudiced by the decisions herein.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Regarding the claim for service connection for right ear hearing loss, the Veteran submitted a February 2014 audiogram from Paparella Ear, Head, and Neck Institute, which diagnosed asymmetric hearing loss.  The Board observes that while speech discrimination scores were provided, the test did not use the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  Rather, it used the Northwestern University Auditory Test No. 6 (NU-6)  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when, in pertinent part, speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 4.85(a).  

The remainder of the test, however, does appear to show a hearing loss disability for VA purposes.  The results, namely the auditory thresholds at four measured frequencies are in graphical form and difficult to interpret.  They appear to show threshold loss of approximately 30 decibels.  These results are inconsistent with the testing performed by VA in 2011.  As such, the Board finds that additional testing in the right ear is required before the Board may adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to obtain evidence as to whether the Veteran has a right ear hearing loss disability for VA purposes.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner must determine whether the Veteran has right ear hearing loss for VA purposes.  The examiner should consider the 2014 private audiogram and indicate agreement or disagreement with the findings therein.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


